[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                              MARCH 22, 2006
                                No. 05-14225                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                      D. C. Docket No. 99-00172-1-CR-CB

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

ANTHONY BRADFORD,

                                                        Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                               (March 22, 2006)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Latisha V. Colvin, appointed counsel for Anthony Bradford, has filed a

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Bradford’s revocation of supervised release and corresponding sentence is

AFFIRMED.




                                          2